DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Applicant’s amendment and response filed on 11/30/2021 have been received and entered into the case record.
Claims 1-3, 5, 6, 9-15, 18-19, 22-23, 25-31 are pending in the application.
Claims 1, 13, 27 and 28 are amended.
Claims 29-31 are newly added.
Claims 18-19 and 22-23 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 1-3, 5, 6, 9-15, and 25-31 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 5, 6, 9-15, 18-19, 22-23, 25-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Independent claims 1, 13, 27 and 28 recite a composition comprising multipotent cells wherein the composition promotes migration of any cell. 
	Scope of the claim is a very broad genus of generally any cell. However, the only Examples and disclosure provided of enhancing migration is for HUVECs (human umbilical vein endothelial cells). 
A specific type of endothelial cell is not a representative number of the genus and no other cells are utilized with the compositions in cell migration assays and thus does not contain adequate description of the entire scope of this limitation and thus the claims. Additionally, no further structural, physical, or other properties of the cells aside from the enhanced migration are disclosed.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

The claims lack adequate written description as to have possession of their composition enhancing the cell migration of any cell type.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9-15, 25, 26 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US2015/0231183; IDS Reference No. 12 filed on 04/30/2019).
Regarding claims 1, 2, and 12-14 Peterson et al. teaches a composition of multipotent cells or microvascular tissue to aid in tissue repair that have been subjected to irradiation and storage (i.e. one or more processing treatments). (Abstract, para. 0042, 0087). Peterson further teaches that the storage may carried out for the processed cells or microvascular tissue at temperatures which include about -100 degrees Celsius to about 45 degrees Celsius (para. 0089). “About 45 degrees Celsius” is interpreted as reading on the limitation of 46 degrees Celsius. The composition comprising multipotent cells or microvascular tissue can be stored at room temperature for at least a year (i.e. two years) or at about -20 degrees centigrade for at least about one year (i.e. more than two years) (para. 0087, 0088). Therefore given the examples of the processed cells or microvascular tissue being stored for over one day would read on limitations of storing at 46 degrees for at least one day.
Regarding the limitation of enhancing cell migration, the same method steps yield the same results and therefore subjecting the multipotent cells and microvascular tissue of Peterson et al. to 46 degree storage for at least a day would inherently yield enhanced cell migration.

Regarding claims 3, 5, and 15, Peterson et al. teaches that the composition of multipotent cells or microvascular tissue is treated with an electron beam or gamma radiation (i.e. irradiated) at a dose of about 9 to about 30 kGy (i.e. at least 27 kGy) (para. 0089). 
Regarding claim 6, Peterson et al. teaches that the resulting composition treated by irradiation comprises multipotent cells wherein at least 1% of cells exclude Trypan blue (i.e. 99% cell integrity loss) and that less than 10% are viable (para. 0022).
Regarding claims 25 and 26, Peterson et al. teaches that the composition comprising multipotent cells or microvascular tissue can be stored at room temperature for at least a year (i.e. two years) or at about -20 degrees centigrade for at least about one year (i.e. more than two years) (para. 0087, 0088). Peterson et al. further teaches that freeze-dried or spray-dried cells can be stored at room temperature (i.e. stored after drying) (para. 0087) and that the cells can be cryopreserved after the irradiation step to sterilize the composition (para. 0011). The irradiation of the composition is delivered with about 9 to about 30 kGy (i.e. at least 0.65 kGy) (para. 0089).
Regarding claim 9, Peterson et al. teaches that the composition of sterilized multipotent cells that exclude trypan blue will not proliferate (para. 0022). 
Regarding claim 10, Peterson et al. teaches that the composition of cells are freeze-fried or spray-dried and sterilized (para. 0082, 0089). During spray-drying, the cells or microvascular tissue are exposed to heated air (i.e. heat) (para. 0085).
Regarding claim 11, Peterson et al. teaches that the composition of multipotent cells may comprise live and/or dead multipotent cells (para. 0066).
Regarding claim 29, Peterson et al. teaches at least 1% exclude trypan blue (para. 0022) which reads on the range of less than 50% of cells excluding trypan blue. Additionally, the cells are counted under light microscopy visible (para. 0152) and as less than 50% exclude trypan blue, therefore at least 50% do not exclude trypan blue and at least 1% are visible.
Regarding claim 30, Peterson et al. teaches that less than 50% cells are viable (para. 0011).
Regarding claim 31, Peterson et al. teaches substantially none of the cells present in the composition are viable (para. 0011).
Therefore the invention would have been anticipated at the time of the effective filing date.


Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US2015/0231183; IDS Reference No. 12 filed on 04/30/2019; issued 07/25/17 as US 9,713,629) in view of Fideler et al. (1995. The American Journal of Sports Medicine 23(5): 643-646).
	As discussed above, Peterson et al. teaches a composition of multipotent cells or microvascular tissue to aid in tissue repair that have been subjected to irradiation and storage at 46 degrees Celsius which results in enhanced cellular migration. Additionally, Peterson et al. discloses that the irradiation has a minimum threshold dose of 9 kGy to 30 kGy (para. 0089). However, Peterson et al. does not teach that the irradiation has a minimum threshold dose of 40 kGy.
	 Fideler et al. teaches a method of irradiating bone-patellar tendon-bone allografts from
young human donors wherein the tendone-bone allografts are exposed to gamma irradiation at 2.0, 3.0 and 4.0 MRad (i.e. 20, 30 and 40 kGy) in order to optimize the parameter for sterilization purposes (Abstract). In a previous experiment, Fideler et al. found that utilizing gamma irradiation at the standard 1.5 and 2.5 mRad (15 and 25 kGy) was not sufficient in sterilizing HIV-infected human fresh-frozen bone-patellar tendon-bone allografts and that the presence of HIV utilizing PCR was still detected (p. 643-646). Larger doses are necessary such as 3.0 and 4.0 Mrad (30 and 40 kGy) to fully sterilize the allograft (p. 646). 
	It would be obvious to one of ordinary skill in the art to sterilize microvascular tissue and multipotent cells such as those taught in Peterson et al. with a higher dose of irradiation such as 40 kGy as taught by Fideler et al. with a reasonable expectation of success. An artisan would be motivated to utilize a higher dose of kGy, for instance increasing the 30 kGy of Peterson et al. to 40kGy as it is more effective in sterilizing a tissue sample (p. 646).
	Regarding the limitation of enhancing cell migration, the same method steps yield the same results and therefore subjecting the multipotent cells and microvascular tissue of Peterson et al. to the 40kGy for the purpose of sterilization would inherently yield enhanced cell migration.
Therefore the invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date.



Response to Arguments
Applicant's arguments filed 11/30/2021 have been considered and in light of the amendments made, the rejections have been modified. 
Applicant argues that Peterson discloses a temperature of -100 degrees C to about 45 degrees C which is a broad range, thus one of ordinary skill would not utilize 46C. Furthermore, Applicant argues that the enhanced bioactivity limitations are not shown in Peterson or Fideler.
While the range is broad, Examiner disagrees as the range still reads on the claims. Additionally, the limitation of enhanced bioactivity is inherent as it is a result of the same method steps/composition made by the method steps would yield the same results. Enhanced bioactivity such as cell migration does not provide a structural limitation on the invention.
Applicant argues that Claims 2 and 3 as they are dependent are in commensurate with the scope of Figure 4 and the rejection of 2 and 3 would be rebutted by unexpected results shown in Figure 4. 
Examiner disagrees. Figure 4 shows 25 kGy irradiation and 46 degrees C storage temperature, the other limitations of Claims 1 and 2 listed would not be in commensurate with the scope of unexpected results. Claim 2 recites alternate processing treatments not previously searched nor reflected in Figure 4’s results and therefore the scope of Claim 2 is not reflective of Figure 4. Additionally Claim 3 recites at least 27 kGy which does not encompass the unexpected results. This is also only demonstrated when a composition of the microvascular tissue is utilized to treat to HUVECs as seen in Example 2 and 3. Therefore the surprising results would be directed towards contacting the microvascular tissue which has been processed with HUVECs to promote their cell migration.

/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632